Title: From Thomas Jefferson to Elbridge Gerry, 2 July 1784
From: Jefferson, Thomas
To: Gerry, Elbridge



Dear Sir
Boston July 2. 1784.

Being to sail from this port tomorrow I cannot deny myself the pleasure of recalling myself to your recollection for a moment. I have impatiently hoped your arrival here before I should depart: but I suspect that the belles of Philadelphia have exercised their power over you, for it is there I understand you make your principal delay. When I arrived here I found Mrs. Adams within 36 hours of sailing. I had determined to take my passage to France in the first instance. Yet the wish to accompany Mrs. Adams would certainly have induced me to relinquish this, could I within so short a time have prepared for embarkation. I was unable on this account  to attend her. Hearing of no vessel going from any Eastern port to France I had in contemplation to return to New York and take my passage in the French packet which was to sail the 15th. inst. But it was suggested to me that I could with certainty get ashore on the coast of France somewhere from any vessel bound for London; and as Mr. Tracy had a vessel to sail from hence the 3d. which would save 12 days in the outset, and probably as many more in the run, I engaged my passage in her, and with the more pleasure as he was to go himself in her. The intermediate time I have employed in a trip to Portsmouth in order to gather in that state, as I had endeavored to do you the others through which I had passed, such information as to their commerce and other circumstances as might in some degree enable me to answer the purposes of my mission: no small part of the time too has been occupied by the hospitality and civilities of this place which I have experienced in the highest degree. These with the preparations for my voiage have left me scarcely a spare moment: and receiving assurance from every quarter that I might derive from Mr. Tracy the fullest information as to the commerce of this state, I have referred much of the enquiries I wished to make to the vacant hours of our voiage. Pressed with the attentions necessary for the winding up my affairs here and getting every thing on board this forenoon, I have only time to bid you an affectionate adieu, to thank you for the many civilities to which you have assisted in introducing me here, to assure you of the pleasure it will give me at all times to hear from you, leaving with Mrs. Cotton a token of my friendship for you which will remind you of me sometimes while you have pen in hand and which therefore you must keep as a monitor on my behalf, and finally to wish you every felicity. From me you shall certainly receive frequent accounts of whatever I shall think worth your notice & every other possible proof of the sincere esteem with which I am Dr. Sir Your affectionate friend & servt.,

Th: Jefferson

